                Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES GOODE,                                          :
    Plaintiff,                                        :
                                                      :
           v.                                         :        CIVIL ACTION NO. 21-CV-1592
                                                      :
KYLE A. RUSSELL, et al.,                              :
     Defendants.                                      :

                                         MEMORANDUM OPINION

           Plaintiff James Goode, a person 1 currently being held in the Lehigh County Jail, filed this

civil action pursuant to 42 U.S.C. § 1983 based on allegations related to a search of his prison cell,

the taking of personal and legal papers, and the filing of a fraudulent misconduct report. Goode

names as Defendants: (1) Kyle Russell, Warden of Lehigh County Jail, (2) Deputy Warden

McFadden, (3) Sgt. Colwol 2 and (4) Officer Garrah. Goode seeks to proceed in forma pauperis

and has submitted a copy of his institutional account statement. For the following reasons,

Goode’s motion for leave to proceed in forma pauperis will be granted while his Complaint shall

be dismissed in part with prejudice and in part without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim.

I.         FACTUAL ALLEGATIONS 3

           Goode alleges that on March 11, 2021 at approximately 2:15 p.m., Defendants Colwol



1
 It is unclear from his pleading and a search of public records whether Goode is a pretrial detainee or a convicted
prisoner. For purposes of screening his Complaint, his pleadings shall be liberally construed and he will be
considered a pretrial detainee since that status may afford him greater constitutional protections.

2
  Defendant Colwol’s name is not spelled consistently in the Complaint. The Court will use the spelling contained
in the caption of the Complaint.

3
    The allegations are taken from Complaint.


                                                          1
             Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 2 of 9




and Garrah searched his cell without explanation or basis. Following this search, Colwol and

Garrah allegedly took Goode’s personal mail and legal documents. The mail and legal papers

were returned later that night by a non-defendant named Officer Sanchez. Goode alleges that

confiscating his legal papers impeded his access to the courts. Garrah and Colwol later

submitted a misconduct report against Goode. Goode alleges this report was fraudulent and

drafted to “cover up [their] criminal behaviors” and justify the improper search.

         Goode asserts that Sergeant Colwol and Officer Garrah work under Deputy Warden

McFadden and Warden Russell. He alleges that McFadden and Russell “should have known”

that the taking of his legal papers deprived him of his constitutional rights. He further alleges,

without providing any factual support for the allegation, that Russell “acted in concert and

condoned the [Sergeant and] Officer’s behavior.”

         Goode argues that these events violated his right to possess his own legal work and

constituted a violation of his right of access to the courts. He seeks compensation for out of

pocket expenses and mental suffering, nominal and punitive damages, or an injunction to

“prevent… future retaliation.” 4

II.      STANDARD OF REVIEW

         Goode’s motion for leave to proceed in forma pauperis shall be granted because it

appears that he is incapable of paying the fees to commence this civil action. 5 Accordingly, 28

U.S.C. § 1915(e)(2)(B)(ii) applies, which requires dismissal of the Complaint if it fails to state a

claim and is governed by the same standard applicable to motions to dismiss under Federal Rule




4
 Other than this reference to “retaliation” in the context of the relief he seeks in this case, Goode does not assert a
claim for retaliation or assert facts to plausibly allege such a claim.

5
  However, as Goode is a prisoner, he will be obligated to pay the filing fee in installments in accordance with the
Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).

                                                            2
           Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 3 of 9




of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), to

wit whether the complaint contains “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory allegations do not suffice. Id. As Goode is proceeding pro se, his

allegations are construed liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Goode has failed to state a claim.

       A. Cell Search and Non-legal Property Seizure Claims

       The Court understands Goode’s allegations about the search of his cell and the seizure of

his personal papers as an attempt to state an unlawful search and seizure claim. Goode alleges

that the search of his cell occurred without an explanation or reason.

       Goode has not stated a plausible claim under the Fourth Amendment, applicable here by

way of the Fourteenth Amendment because “prisoners have no legitimate expectation of privacy

. . . and the Fourth Amendment’s prohibition on unreasonable searches [and seizures] does not

apply in prison cells.” Hudson v. Palmer, 468 U.S. 517, 530 (1984); see Doe v. Delie, 257 F.3d

309, 316 (3d Cir. 2001) (“The defendants correctly assert that prisoners do not have a Fourth

Amendment right to privacy in their cells.” (citing Hudson, 568 U.S. at 529)). Accordingly,

Goode’s Fourth Amendment claim will be dismissed with prejudice for failure to state a claim.

       Goode also cannot state a constitutional claim based on the loss of his non-legal property

since he has a meaningful postdeprivation remedy for the loss. See Spencer v. Bush, 543 F.



                                                 3
             Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 4 of 9




App’x 209, 213 (3d Cir. 2013) (“‘[A]n unauthorized intentional deprivation of property by a

state employee does not constitute a violation of the procedural requirements of the Due Process

Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.’” (quoting Hudson, 468 U.S. at 533)). Because Goode may bring such a claim in a

state court to recover the value of his allegedly lost property under a theory of conversion or

theft, his constitutional claim based on the loss of non-legal property is not plausible and will

also be dismissed with prejudice.

         B. Access to Courts

         Goode next argues that the taking of his legal papers deprived him of his right of access

to the courts and violated his rights under the Due Process Clause and the First, Eighth and

Fourteenth Amendments. 6 “The Constitution guarantees prisoners a ‘right of access to the

courts.’” Coulston v. Superintendent Houtzdale SCI, 651 F. App’x 139, 142 (3d Cir. 2016) (per

curiam) (quoting Lewis v. Casey, 518 U.S. 343, 350 (1996)). “A prisoner making an access-to-

the-courts claim is required to show that the denial of access caused actual injury.” Jackson v.

Whalen, 568 F. App’x 85, 87 (3d Cir. 2014) (per curiam) (quoting Lewis, 518 U.S. at 350). In

general, an actual injury occurs when a prisoner demonstrates that a “nonfrivolous” and

“arguable” claim was lost because of the denial of access to the courts. Christopher v. Harbury,

536 U.S. 403, 415 (2002). “[T]he underlying cause of action . . . is an element that must be

described in the complaint.” Id.

         Goode alleges that his legal materials were taken at approximately 2:15 in the afternoon

on March 11, 2021. He further alleges that the materials were returned by Officer Sanchez later

that same night. Goode states generally that these legal materials were related to his criminal


6
  Goode’s references to these constitutional provisions appear to part of a single access to the courts claim, rather
than distinct claims for relief.

                                                           4
             Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 5 of 9




case, but he does not specify any claim that was lost because of the absence of these materials for

this brief period of time. The only reference to an injury arising from the temporary confiscation

of his legal papers is that it “would hinder or delay the relief which [he is] entitled to and/or

seeking.” This allegation is insufficient to state a plausible claim. Without an explanation about

how the brief denial of access to his legal materials caused him to lose an arguable non-frivolous

legal claim, Goode has not stated a plausible claim for denial of access to the courts.

Considering the brevity of the deprivation, amendment of this claim would be futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108, 110 (3d Cir. 2002) (holding that district

courts should dismiss complaints under the PLRA with leave to amend “unless amendment

would be inequitable or futile.”). Accordingly, the access to courts claim will be dismissed with

prejudice.

       C. False Misconduct Report

       Goode next argues that Defendants Garrah and Colwol filed a fraudulent misconduct

report against him: specifically, that they “concocted a frivolous letter that supposedly had gang

symbols” and filed a false disciplinary report in an attempt to justify the cell search and

confiscation of his property. These allegations are best construed as a due process claim.

       “[T]he filing of a fraudulent misconduct report and related disciplinary sanctions do not

without more violate due process.” Seville v. Martinez, 130 F. App’x 549, 551 (3d Cir. 2005)

(per curiam). To state a plausible claim, Goode must allege that he has been deprived of a liberty

interest. Griffin v. Vaughn, 112 F.3d 703, 705 (3d Cir. 1997). An allegation of a deprivation of a

liberty interest constitutes a showing of an “‘atypical’ deprivation of prison life.” Smith v.

Mensinger, 293 F.3d 641, 653 (3d Cir. 2002). Further, “[d]ue process is satisfied where an

inmate is afforded an opportunity to be heard and to defend against the allegedly false



                                                  5
             Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 6 of 9




misconduct reports.” Thomas v. McCoy, 467 F. App’x 94, 97 (3d Cir. 2012) (per curiam); see

also Smith, 293 F.3d at 654 (“[S]o long as certain procedural requirements are satisfied, mere

allegations of falsified evidence or misconduct reports, without more, are not enough to state a

due process claim.”). Thus, to state a plausible claim based on the filing of the allegedly false

misconduct report, Goode must allege that he was denied an “opportunity to confront and

challenge the allegedly perjured testimony offered in support of the misconduct reports.” Smith,

293 F.3d at 654.

          The Due Process Clause also bars “punishment” by prison officials of pretrial detainees.

Bell v. Wolfish, 441 U.S. 520, 538 (2005). Goode has failed to state a plausible due

process/punishment claim based on the allegedly fabricated report. “[D]etention officials’

restrictions on pretrial detainees will constitute punishment prohibited by the Due Process Clause

when: (1) ‘there is a showing of express intent to punish on the part of [those] [ ] officials’; (2)

‘the restriction or condition is not rationally related to a legitimate non-punitive government

purpose,’ i.e., ‘if it is arbitrary or purposeless’; or (3) ‘the restriction is excessive in light of that

purpose.’” Steele v. Cicchi, 855 F.3d 494, 504 (3d Cir. 2017) (quoting Stevenson v. Carroll, 495

F.3d 62, 67-68 (3d Cir. 2007)) (alterations in original). “[M]aintaining internal security and order

in jails and prisons are ‘legitimate governmental objectives’ and [] courts must give prison

officials considerable discretion to manage internal security in their institutions.” Id. “[A]

particular measure amounts to punishment when there is a showing of express intent to punish on

the part of detention facility officials, when the restriction or condition is not rationally related to

a legitimate non-punitive government purpose, or when the restriction is excessive in light of that

purpose.” Stevenson, 495 F.3d at 68 (quoting Rapier v. Harris, 172 F.3d 999, 1005 (7th Cir.

1999)).



                                                     6
           Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 7 of 9




       Goode’s bare allegation that a false misconduct report was submitted, without further

explanation, is insufficient to state a plausible due process violation. Accordingly, the false

misconduct report claim will be dismissed. However, because the Court cannot conclude from

the information before it that Goode can never state a plausible due process claim based on the

allegedly fabricated report, he will be permitted to file an amended complaint if he is able to cure

the defect in his due process claim.

       D. Claims Against Supervisors

       Goode’s claims against Defendants McFadden and Russell are implausible because they

appear to be based solely on their roles as supervisory officials at Lehigh County Jail. There are

“two general ways in which a supervisor-defendant may be liable for unconstitutional acts

undertaken by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014),

reversed on other grounds by Taylor v. Barkes, 575 U.S. 822 (2015). First, a supervisor may be

liable if he or she “‘with deliberate indifference to the consequences, established and maintained

a policy, practice or custom which directly caused [the] constitutional harm.” Id. (quoting A.M.

ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

original)). “Second, a supervisor may be personally liable under § 1983 if he or she participated

in violating the plaintiff’s rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in the subordinate’s unconstitutional conduct.” Id.

       The basis for Goode’s allegations against Defendants Russell and McFadden are that

Office Garrah and Sergeant Colwol work “under both the Warden and Deputy Warden” and the

Deputy Warden “is responsible for treatment and security at the institution.” Goode avers that

both Russell and McFadden “should have known that depriving [Goode] of [his] legal work




                                                   7
              Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 8 of 9




would constitute a violation of [his rights].” 7 Finally, he states in conclusory fashion that

Defendant Russell “acted in concert and condoned the [Sergeant] and Officer’s behavior.” This

is not sufficient to state a plausible claim. There is no allegation that either Defendant

maintained with deliberate indifference a policy, practice or custom which directly caused

constitutional harm, or was personally involved or acquiesced in creation of the false misconduct

report or any punishment that resulted therefrom. 8

         Goode’s bare allegations, without further explanation, are insufficient to plausibly allege

that there was a specific policy or custom regarding false misconduct reports. Accordingly, the

supervisor liability claim will be dismissed. However, because the Court cannot state at this time

that Goode can never state a plausible claim against Defendants Russell or McFadden based on

supervisor liability relating to the false misconduct report, he will be permitted to file an

amended complaint if he is able to cure the defect the Court has identified in his claim.

IV.      CONCLUSION

         For the foregoing reasons, Goode’s Complaint shall be dismissed for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The access to courts claims, cell search and



7
  To the extent that Goode’s claim alleges that Defendants Russell or McFadden have supervisory liability as it
relates to the search of his cell or the confiscation of his papers, the claim shall be dismissed. Amendment to his
supervisory liability claim as it relates to these allegations would be futile for the same reasons his underlying claims
have been dismissed.

8
  To the extent that Goode is attempting to allege that these Defendants are liable due to their failure to train
Sergeant Colwol and Officer Garrah, that claim is also implausible. A supervisor may be held liable where a need
for “more or different training . . . is so obvious, and the inadequacy so likely to result in constitutional violations,
that the failure to train . . . can fairly be said to represent official policy,” and that failure to train “actually causes
injury.” City of Canton v. Ohio, 489 U.S. 378, 390 (1989). A claim for supervisory liability or liability based upon
a failure to train involves four elements: (1) that an existing policy created an unreasonable risk of constitutional
injury; (2) the supervisor was aware of this unreasonable risk; (3) the supervisor was indifferent to the risk; and (4)
the injury resulted from the policy or practice. See Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir. 1989). Goode
has presented only conclusory allegations regarding the knowledge of Warden and Deputy Warden and no
allegations about the policies in the Lehigh County Jail. Accordingly, any allegations about the failure to train are
implausible and shall be dismissed.


                                                             8
           Case 5:21-cv-01592-WB Document 5 Filed 08/20/21 Page 9 of 9




property seizure claims are dismissed with prejudice since any amendment would prove futile.

See Grayson, 293 F.3d at 108. The claim involving a false misconduct report and the supervisor

liability claims associated therewith shall be dismissed without prejudice and Goode will be

permitted to file an amended complaint in the event he can cure the defects the Court has

identified in those claims.

       An appropriate order follows.

                                             BY THE COURT:

                                             /s/Wendy Beetlestone, J.


                                             WENDY BEETLESTONE, J.




                                                9
